Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

RESPONSE TO AMENDMENT
The amendment and response filed 10-12-2020 has been entered into the record.  Claims 20-38 and 40 are pending.  Claims 29-38 and 40 are under examination.

The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Election/Restrictions
This application contains claims 20-28 drawn to an invention nonelected without traverse.  These claims remain withdrawn from consideration.

Rejections Withdrawn
The rejection of claims 30-40 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,802,420 is withdrawn in view of the properly filed terminal disclaimer.  

Rejections Maintained
Claims 29-38 and 40 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons set forth in the Office Action mailed 4-29-2020.
Applicant’s arguments have been considered but are not persuasive.  Applicant argues that a priori knowledge of the presence or absence of the operon encoding the recited enterotoxins in the starting Bacillus and the sequence of the targeted operon is not required in order to make the Bacillus species other than B. thuringienisis.  Applicant argues that all the skill in the art allows one to (a) determine if the operons are present and (b) the operon gene sequences for any of the claimed Bacillus species and since the B. cereus group is related, undue experimentation would not be needed.  It is noted at the outset, that a method of obtaining a product is not a description of that product per se.  The courts have held that possession of a genus may not be shown by merely describing how to obtain members of the claimed genus (i.e. make and test to see if they lack the requisite activity) or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). In addition, the court has held that a method of identification of compounds (i.e. screening for variants) is not a description of the compounds per se that meet the requisite function to use in the associated methods.  University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004.  For the foregoing reasons, the specification does not provide written description of the claimed genus of mutants of Bacillus and species other than B. thuringienisis.  As to Applicant’s arguments that the prior art provides methods to determine if the claimed species have the operons and cites From et al cited on the 1449 alleging that the method to determine the presence of the recited enterotoxin genes at page 1179 and 1180 and that the skilled artisans can sequence the operons and design primers etc. based upon the newly discovered sequences.  It is noted that methods of identifying the presence or absence is not a description of a final Bacillus with the recited mutations as claimed.  The presence or absence of the toxins is unpredictable as evidenced by Fagerlund et al of record.   The description in the art is the presence or absence of HBL or NHE in B. cereus strains that do not possess the hbl complex see Rae et al of record.  The presence or absence of HPL or HNE in other claimed strains is not characterized by the specification or the art.  The specification does not teach the presence or absence of newly described HBLa1 and HBLa2 in any strain other than B. thuringienisis.  Applicants argue that the strains of the B. cereus complex should be considered the same species because of their genetic relatedness.  This is not persuasive, as overall genetically relatedness does not teach the skilled artisan of the presence or absence of any particular gene or operon or any particular toxin and the Bacillus group is not conserved with respect to the expression of HBL or NHE, much less the newly described HBLa1 or HBLa2 only discovered/charcterized in B. thuringienisis.  The group is known to be divergent with respect to toxin production and associated pathological characteristics and the cited art does not teach the presence or absence of the relevant operons for mutation in the claimed Bacillus species.  Applicant presents many hypotheticals of how the skilled artisan may perform additional investigation and characterization of these other members to even begin to ascertain if they are amenable to mutation according to the method of the specification.  Even then, Applicant has not demonstrated that these other strains can in fact be made by the methods of the specification, but would use the specification as a guide, maybe with changes to potentially arrive at the claimed mutants.  All of which is hypothetical and does not reduce to practice the claimed mutant species.   This is not the standard for written description.  Possession of the invention must be demonstrated at the time of invention and not left to the skilled artisan for further characterization and methods that may or may not work.   Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).
For the foregoing reasons, the rejection is maintained.

Status of Claims
Claims 20-28 are withdrawn from consideration.  Claims 29-38 and 40 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.